Order entered September 23, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00579-CV

   IN RE MICHAEL E. ROBINSON AND THE ROBINSON LAW FIRM,
                           Relators

             Original Proceeding from the 101st Judicial District Court
                              Dallas County, Texas
                       Trial Court Cause No. DC-19-14300


                                     ORDER

                Before Justices Molberg, Pedersen, III, and Garcia

      Based on the Court’s opinion of this date, we CONDITIONALLY GRANT

relator’s petition for writ of mandamus. We ORDER the trial judge, the Honorable

Staci Williams, to grant or deny the pending motion of Michael E. Robinson and

The Robinson Law Firm to withdraw as counsel of record for Deylan Walker. We

further ORDER the trial judge to file with this Court within twenty (20) days of

the date of this order, a certified copy of her order issued in compliance with this

order. Should the trial court fail to comply with this order, the writ will issue. The
trial stay ordered by this Court shall remain in force until the Honorable Staci

Williams grants or denies the motion to withdraw as counsel of record.


Order entered this 23rd day of September 2022.


                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE